DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 6, 12, 13, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior arts of reference fail to teach wherein said in the claims:

2. “wherein the second driving voltage line is electrically connected with a capacitor disposed in the subpixel of the plurality of subpixels via at least one thin film transistor other than the thin film transistor electrically connected between the anode electrode of the light emitting element and the second driving voltage line.”
6. “wherein the first subpixel and the second subpixel are disposed between the first driving voltage line and the second driving voltage line that are adjacent to each other, and each of the first subpixel and the second subpixel includes a circuit area and a transparent area.”
12. “further comprising an inversely tapered spacer disposed on a portion of the cathode electrode connection pattern.”
13. “a third thin film transistor electrically connected between a node between the capacitor and the first thin film transistor and the second driving voltage line; a fourth thin film transistor electrically connected between the other one of the source node or drain node of the driving transistor and the anode electrode of the light emitting element; and a fifth thin film transistor electrically connected between the anode electrode of the  light emitting element and the second driving voltage line.”
15. “a fourth thin film transistor electrically connected between a node between the capacitor and the gate node of the driving transistor and the second driving voltage line; a fifth thin film transistor electrically connected between the other one of the source node or drain node of the driving transistor and the anode electrode of the light emitting element; and a sixth thin film transistor electrically connected between the anode electrode of the light emitting element and the second driving voltage line.”
Claims 7-10, 14, 16 are objected as being dependent on an objected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Toyomura et al. (2018/0254008) “Toyomura”. 

	As of claim 1, Toyomura teaches a display device, comprising: 
a display panel including a plurality of gate lines (31 Fig.4), a plurality of data lines(33 Fig.4), and a plurality of subpixels (20 Fig.4, [0049]); and
at least one second driving voltage line (34 Fig.4) supplying a second driving voltage to the plurality of subpixels ([0058]), the at least one second driving voltage line electrically connected with a cathode electrode of a light emitting element (21 Fig.4) disposed in a subpixel of the plurality of subpixels ([0058] teaches 34 connected to 21), and the at least one second driving voltage line electrically connected with an anode electrode of the light emitting element via at least one thin film transistor  (27 Fig.4).
In a obvious variation, Toyomura teaches at least one first driving voltage line supplying a first driving voltage to the plurality of subpixels (see lines connecting 24 and 26 from power supply Vcc Fig.4, wherein it is obvious that the these lines extended from Vcc would have the same function as driving voltage lines).
Therefore, it would have been obvious to one ordinary in the art that before the effective filing date to drive voltages from the power supply, in order to drive current to the light emitting element (see claim 14). 
As of claim 18, Toyomura teaches a display device, comprising: 
a display panel including a plurality of gate lines (31 Fig.4), a plurality of data lines(33 Fig.4), and a plurality of subpixels (20 Fig.4, [0049]); and
at least one second driving voltage line (34 Fig.4) supplying a second driving voltage to the plurality of subpixels ([0058]), the at least one second driving voltage line electrically connected with a cathode electrode of a light emitting element (21 Fig.4) disposed in a subpixel of the plurality of subpixels ([0058] teaches 34 connected to 21), and electrically connected with a capacitor disposed in the subpixel of the plurality of subpixels via at least one first thin film transistor  (27 Fig.4, please note that transistor has a capacitor functionality).
In a obvious variation, Toyomura teaches at least one first driving voltage line supplying a first driving voltage to the plurality of subpixels (see lines connecting 24 and 26 from power supply Vcc Fig.4, wherein it is obvious that the these lines extended from Vcc would have the same function as driving voltage lines).
Therefore, it would have been obvious to one ordinary in the art that before the effective filing date to drive voltages from the power supply, in order to drive current to the light emitting element (see claim 14). 
As of claim 19, Toyomura teaches 
wherein the second driving voltage line is electrically connected with an anode electrode of the light emitting element via at least one second thin film transistor other than the first thin film transistor electrically connected between the capacitor and the second driving voltage line (see 27 Fig.4, please note that transistor has a capacitor functionality).
	 
As of claim 20, Toyomura teaches 
wherein the second driving voltage line supplies the second driving voltage to the capacitor during an initialization period and/or a light emitting period (see [0104] wherein it there is activity at 27 Fig.7 (which has a capacitor functionality) as in view of the layout the actions from 22 to 21 would get 27 involve).

Claim(s) 3-5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Toyomura et al. (2018/0254008) “Toyomura” in view of Bang et al. (2019/0280076) “Bang”.
As of claim 3, Toyomura fails to teach 
wherein one first data line of the plurality of data lines is disposed on at least one side of the first driving voltage line, and wherein the first driving voltage line is wider than the first data line.
However, Bang teaches 
wherein one first data line (161(DL1, DL2) Fig.6) of the plurality of data lines is disposed on at least one side of the first driving voltage line (one of the 151 Fig.6), and wherein the first driving voltage line is wider than the first data line ([0138] teaches driving voltage line is wider than data lines).
Therefore, it would have been obvious to one ordinary in the art that before the effective filing date to combine Toyomura apparatus with the teaching of Bang as shown above, because it is an alternate way to manufacture wirings for data and voltage driving lines.
As of claim 4, Toyomura fails to teach 
wherein one first data line of the plurality of data lines is disposed on at least one side of the second driving voltage line, and wherein the second driving voltage line is wider than the first data line.
However, Bang teaches 
wherein one first data line of the plurality of data lines (161(DL1, DL2) Fig.6) is disposed on at least one side of the second driving voltage line, and wherein the second driving voltage line (one of the 151 Fig.6) is wider than the first data line. ([0138] teaches driving voltage line is wider than data lines).
Therefore, it would have been obvious to one ordinary in the art that before the effective filing date to combine Toyomura apparatus with the teaching of Bang as shown above, because it is an alternate way to manufacture wirings for data and voltage driving lines.
As of claim 5, Toyomura fails to teach 
wherein the first driving voltage line and the second driving voltage line are alternately disposed.
However, Bang teaches
wherein the first driving voltage line and the second driving voltage line are alternately disposed (see 151 Fig.11).
Therefore, it would have been obvious to one ordinary in the art that before the effective filing date to combine Toyomura apparatus with the teaching of Bang as shown above, because it is an alternate way to manufacture wirings for voltage driving lines.
As of claim 11, Toyomura fails to teach 
wherein the second driving voltage line is electrically connected with the cathode electrode of the light emitting element via a cathode electrode connection pattern formed of a same material as the anode electrode of the light emitting element.
However, Bang teaches 
wherein the second driving voltage line is electrically connected with the cathode electrode of the light emitting element via a cathode electrode connection pattern formed of a same material as the anode electrode of the light emitting element ([0013] teaches data line and driving voltage line are made of the same material, [0011, 0012] teach that data line and light-emitting device are disposed on an upper surface of the second insulating layer which is an organic material. Thus, driving voltage line and the light emitting element are made of the same material).
Therefore, it would have been obvious to one ordinary in the art that before the effective filing date to combine Toyomura apparatus with the teaching of Bang as shown above, because it is an alternate way to manufacture wirings for voltage driving lines and cathode electrode.

As of claim 17, Toyomura fails to teach 
wherein the plurality of data lines, the at least one first driving voltage line, and the at least one second driving voltage line are disposed on a same layer.

However, Bang teaches 
wherein the plurality of data lines, the at least one first driving voltage line, and the at least one second driving voltage line are disposed on a same layer (151 Fig.11 configuration shows that all 151 are disposed on the same layer).
Therefore, it would have been obvious to one ordinary in the art that before the effective filing date to combine Toyomura apparatus with the teaching of Bang as shown above, because it is an alternate way to manufacture wirings for voltage driving lines.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628